Oldham, J., delivered the opinion of the court. In this case the circuit court, without the intervention of the jury, found the issues upon the first two counts in the.declaration in favor of the plaintiff below, and the issues upon the remaining counts for the defendants as in case of non-suit. The bill of exceptions no where shows that any evidence whatever was offered by the plaintiff to sustain the issues on his part, which were found in his favor by the court. The writings obligatory declared on; are not set forth, nor is there a word of proof as to their execution. If the bill of exceptions contained all the evidenc given in the case, as it purports to do, the finding of the court in favor of the plaintiff below was in the absence of all testimony. The judgment must be reversed and the cause remanded.